Boggs, Judge.
In State v. Cosmo, 295 Ga. 76 (757 SE2d 819) (2014) (“Cosmo IP’), the Supreme Court reversed Division 1 of our opinion in Cosmo v. State, 320 Ga. App. 397 (739 SE2d 828) (2013) (“Cosmo 7”). We therefore vacate Division 1 of our earlier opinion and adopt the opinion of the Supreme Court as our own with respect to that division. While sufficient evidence supports Cosmo’s conviction under OCGA § 16-12-100.2 (d) (1), he is entitled to a “retrial as a result of the trial court’s failure to charge on entrapment.” Cosmo II, 295 Ga. at 76, n. 1.

Judgment reversed.


Doyle, P. J., and Andrews, P. J., concur.

Herbert E. Franklin, Jr., District Attorney, Alan C. Norton, Assistant District Attorney, for appellee.